Citation Nr: 0009647	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-16 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs death pension benefits in the 
amount of $3,479.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 to June 1967.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


REMAND

In her July 1994 Application for Dependency and Indemnity 
Compensation or Death Pension By Surviving Spouse or Child 
Including Accrued Benefits and Death Compensation the 
appellant reported no income.  In November 1994, the RO 
informed the appellant that she had been awarded VA death 
pension benefits based upon its determination that she had no 
income.  The written notice informed the appellant of her 
duty to promptly inform the VA of any changes in her income 
and that her failure to do so could result in the creation of 
an overpayment in her account.  In February 1997, RO proposed 
to terminate the appellant's pension benefits.  

Improved Pension Eligibility Verification Reports (VA Form 
21-0516) for the years 1994 through 1997 are not in the 
claims folder.  The RO also incorporated the term a neglect 
to inform with the concept of bad faith.

Therefore, the case is REMANDED to the RO for the following:

1.  The RO is to obtain the appellant's 
Improved Pension Eligibility Verification 
Reports (VA Form 21-0516) for the years 
1994 through 1997 and associate them with 
the claims folder.  

2.  The RO must consider Richards v. 
Brown, 9 Vet. App. 255 (1996) and 
determine whether there was bad faith. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 

